Exhibit 10.2

PROMISSORY NOTE

 

$17,000,000.00

June 25, 2015

FOR VALUE RECEIVED, the undersigned, CIO PLAZA 25, LIMITED PARTNERSHIP, a
Delaware limited partnership (“Borrower”), promises to pay to the order of
GUARANTY BANK AND TRUST COMPANY (“Bank”) at 1331 17th Street, Denver, Colorado
80202, or at such other place as Bank may, from time to time designate in
writing, the principal sum of SEVENTEEN MILLION AND NO/100THS U.S. DOLLARS
($17,000,000.00), or so much thereof as may be disbursed from time to time,
together with interest thereon payable as specified in this Note. Capitalized
terms used but not defined herein shall have the meanings assigned to such terms
in the Loan Agreement (defined below).

1.        Interest Rate.   Interest on this Note shall accrue from and after the
date of disbursement and until the Maturity Date (as defined herein) at a fixed
rate equal to four and one-tenth of one percent (4.10%) per annum (the “Interest
Rate”). Interest shall be calculated on actual days outstanding based on a
360-day year. Bank’s internal records of applicable interest rates shall be
determinative in the absence of manifest error. The Interest Rate is not
necessarily the lowest rate charged by Bank on its loans, and Borrower
understands that Bank may make loans based on other rates as well.

2.        Payment and Maturity Date.   Principal and interest shall be payable
as follows:

(a)        in arrears, commencing on the first (1st) day of August, 2015, and on
the first (1st) day of each month thereafter through July 1, 2017, monthly
payments of interest only accrued on the outstanding principal balance of this
Note shall be due and payable; and

(b)        in arrears, commencing on first (1st) day of August, 2017, and
continuing on the first (1st) day of each calendar month thereafter through the
Maturity Date, a monthly payment of principal and interest in an amount
sufficient to amortize the outstanding principal balance of this Note, at the
Interest Rate, over a thirty (30) year period; and

(c)        all accrued and unpaid interest and all unpaid principal and all
other sums due under this Note shall be due and payable in full on June 25, 2025
(“Maturity Date”). Borrower acknowledges that a “balloon” payment of all
outstanding principal and interest will be due on the Maturity Date.

3.        Prepayment

(a)        Upon not less than three (3) days prior written notice to Bank,
Borrower shall have the privilege of prepaying the outstanding principal amount,
in whole or in part; provided, however, as a condition precedent to any such
prepayment, Borrower shall, in addition to such prepaid principal, pay to Bank:
(i) all other amounts then due and payable under the Loan Documents including,
without limitation, all accrued but unpaid interest, and (ii) the amount prepaid
is accompanied by a premium (such premium, the “Prepayment Premium”) equal to:
(A) 5% of the principal amount prepaid, if paid at any time during the First
Loan Year, (B) 4% of the principal amount prepaid, if paid at any time during
the Second Loan Year, (C) 3% of

 

Guaranty Bank/CIO Plaza 25

Promissory Note



--------------------------------------------------------------------------------

the principal amount prepaid, if paid at any time during the Third Loan Year,
(D) 2% of the principal amount prepaid, if paid at any time during the Fourth
Loan Year, (E) 1% of the principal amount prepaid, if paid at any time during
the Fifth Loan Year, and (F) 0% of the principal amount prepaid, if paid at any
time after the Fifth Loan Year. Partial prepayments shall not reduce or postpone
regular installment payments otherwise due under this Note. The term “First Loan
Year” shall mean the period commencing on the date hereof and ending on June 24,
2016. The term “Second Loan Year” shall mean the period commencing on June 25,
2016, and ending on June 24, 2017. The term “Third Loan Year” shall mean the
period commencing on June 25, 2017, and ending on June 24, 2018. The term
“Fourth Loan Year” shall mean the period commencing on June 25, 2018, and ending
on June 24, 2019. The term “Fifth Loan Year” shall mean the period commencing on
June 25, 2019, and ending on June 24, 2020.

(b)        Upon the occurrence of an Event of Default, and acceleration of the
indebtedness hereunder, Borrower agrees that the Prepayment Premium, if any,
calculated as if full prepayment were made on the date of such acceleration,
shall apply and any tender of payment by or on behalf of Borrower of the amount
necessary to satisfy, pay or cure such indebtedness at any time before or at any
foreclosure sale shall constitute an evasion of the prepayment provisions set
forth in this Note and shall be deemed to be a voluntary prepayment and such
payment shall be accompanied by the Prepayment Premium, if any, provided above
and Bank shall not be obligated to accept any such tender of payment unless such
tender of payment includes the Prepayment Premium. Bank shall be entitled at any
such foreclosure sale to include the amount of the Prepayment Premium as part of
the indebtedness hereunder. No Prepayment Premium shall be due in the event this
Note is prepaid in whole or in part due to the application of insurance or
condemnation proceeds as required by the Loan Documents.

4.        Default and Acceleration.   Upon the occurrence of an Event of
Default, as defined in the Loan Agreement, at the option of the holder hereof
exercised during the continuance of such Event of Default, the entire
indebtedness evidenced hereby including, but not limited to, all principal,
accrued and unpaid interest, late charges, accrued and unpaid default interest,
costs of collection and other amounts, shall at once and without notice become
fully due and payable, and all liens given to secure the payment of this Note
may be immediately foreclosed and Bank may pursue all rights and remedies
available under this Note and any other or further instrument securing payment
of this Note.

5.        Default Rate of Interest; Late Charge.   Upon and during the
continuance of an Event of Default, Borrower promises to pay interest on the
principal balance of this Note together with all sums then and thereafter due
and owing under the Note or the Loan Documents then outstanding at a rate of
interest (“Default Rate”) equal to the Interest Rate plus five percent (5%). All
interest which has accrued at the Default Rate shall be paid at the time of and
as a condition precedent to the curing of any Event of Default under any
statutory or other right to cure. Failure to require interest at the Default
Rate or charge such increased interest upon any Event of Default shall not be a
waiver of the right to do so at any future time or with respect to any other
Event of Default. With the exception of such amounts which are due upon the
Maturity Date, in the event any payment of principal, interest, or other sum due
in connection with the Loan is not made within fifteen (15) days after the due
date, Bank may, at its option, and upon notice to Borrower, require the payment
of a late charge in the amount of five percent (5%) of the delinquent sum (“Late
Charge”). Borrower acknowledges that Bank will incur extra

 

2

Guaranty Bank/CIO Plaza 25

Promissory Note



--------------------------------------------------------------------------------

expenses for the handling of the delinquent payment and servicing the
indebtedness evidenced hereby, and that the exact amount of these extra expenses
is extremely difficult and impractical to ascertain, but that the Late Charge is
a fair approximation of the expense so incurred by Bank.

6.        Remedies Cumulative.   The rights or remedies of Bank provided in this
Note and any instrument securing payment of this Note shall be cumulative and
concurrent and may be pursued singly, successively, or together against Borrower
and the real property described in the Loan Documents, and any other funds,
property or security held by Bank for the payment hereof or otherwise at the
sole discretion of Bank. The failure to exercise any such right or remedy shall
in no event be construed as a waiver or release of such rights or remedies or
the right to exercise them at any later time.

7.        Forbearance.   Any forbearance of Bank in exercising any right or
remedy hereunder or under the Loan Documents, or otherwise afforded by
applicable law, shall not be a waiver of or preclude the exercise of any right
or remedy. The acceptance by Bank of payment of any sum payable hereunder after
the due date of such payment shall not be a waiver of Bank’s right to either
require prompt payment when due of all other sums payable hereunder or to
declare a default for failure to make prompt payment of such other sums payable
hereunder following applicable notice and cure periods. Bank shall at all times
have the right to proceed against any portion of the security held for this Note
in such order and in such manner as Bank may deem fit in accordance with the
terms and conditions of the Loan Documents without waiving any rights with
respect to any other security. No delay or omission on the part of Bank in
exercising any right hereunder shall operate as a waiver of such right or of any
other right under this Note.

8.        Right of Setoff.   In addition to all liens upon, and the rights of
setoff against, the monies, securities and other property of Borrower given to
the Bank, the Bank shall have a security interest in, and a right of setoff
against, all of Borrower’s deposit accounts at Bank, all monies, securities and
other property of Borrower, now or hereafter in the possession of the Bank,
whether for safekeeping or otherwise. Upon the occurrence of an Event of Default
and the expiration of all applicable cure periods, the Bank shall have the
immediate right, to be exercised only during the continuance of an Event of
Default, without notice to take amounts due from any deposit balances Borrower
has with the Bank, regardless of any penalty that may apply when the Bank
exercises such right, and apply such amounts for the outstanding balance of
amounts due under this Note; provided, however, that Bank shall not apply any
amounts held by Borrower for third parties to the outstanding balance of the
amounts due under this Note.

9.        Application of Payments.   All payments made on this Note shall be
applied first to any collection of reasonable costs Bank may have incurred by
procuring Borrower’s performance hereunder, then to payment of all late charges,
then to payment of the interest then accrued and due on the unpaid principal
balance of this Note, then to any other sums due to Bank under the Loan
Documents, and the remainder of all such payments shall be applied to the
reduction of the unpaid principal; provided, however, Bank shall have the right,
at its option, to apply payments in any other order it determines. Funds shall
be deemed received by Bank on the next Business Day if not received by 3:00 p.m.
local time at the location where payments hereunder are to be made.

 

3

Guaranty Bank/CIO Plaza 25

Promissory Note



--------------------------------------------------------------------------------

10.        Borrower’s Waivers.   Borrower waives presentment, protest and
demand, notice of protest, demand and of dishonor and non-payment of this Note,
and expressly agrees that this Note, or any payment hereunder, may be extended
from time to time without in any way affecting the liability of Borrower.
Borrower further agrees that at any time and from time to time without notice
the security described in the Loan Documents may be released in whole or in
part.

In addition, Borrower waives and agrees not to assert: (a) any right to require
holder to proceed against Borrower or any Guarantor, to proceed against or
exhaust any security for the Note, to pursue any other remedy available to Bank,
or to pursue any remedy in any particular order or manner; (b) to the extent
permitted by law, the benefit of any statute of limitations affecting its
liability hereunder or the enforcement hereof; (c) to the extent permitted by
law, the benefits of any legal or equitable doctrine or principle of
marshalling; (d) notice of the existence, creation or incurring of new or
additional indebtedness of Borrower to Bank; (e) the benefits of any statutory
provision limiting the liability of a surety, to the extent applicable; (f) any
defense arising by reason of any disability or other defense of Borrower or by
reason of the cessation from any cause whatsoever (other than payment in full)
of the liability of Borrower for payment of the Note; and (g) to the extent
permitted by law, the benefits of any statutory provision limiting the right of
Bank to recover a deficiency judgment, or to otherwise proceed against any
person or entity obligated for payment of the Note, after any foreclosure or
trustee’s sale of any security for the Note.

11.        Usury.   In the event the interest provisions hereof or any exactions
provided for herein or in the Loan Documents or any other instrument securing
this Note shall result, because of any reduction of principal, or for any reason
at any time during the life of this Loan, in any effective rate of interest
which, for any month, transcends the limit of the usury or any other law
applicable to the Loan, all sums in excess of those lawfully collectible as
interest for the period in question shall, without further agreement or notice
between or by any party hereto, be applied, without any liability for a
Prepayment Premium, upon principal immediately upon receipt of such moneys by
Bank, with the same force and effect as though the payor had specifically
designated such extra sums to be so applied to principal and Bank had agreed to
accept such extra payment as a premium-free prepayment, notwithstanding anything
to the contrary in any Loan Document. In no event shall any agreed to or actual
exaction as consideration for this Loan transcend the limits imposed or provided
by the laws applicable to this transaction or Borrower hereof in the
jurisdiction in which the land is located for the use or detention of money or
for forbearance in seeking its collection.

12.        Loan Documents.   This Note is executed by Borrower in connection
with that certain Loan Agreement made by and between Borrower and Bank dated as
of the date hereof (the “Loan Agreement”), and this Note is secured by, among
other things, a Deed of Trust, Security Agreement, Financing Statement and
Assignment of Rents and Revenues dated as of the date hereof, on real estate
situated in the County of Arapahoe, State of Colorado (“Deed of Trust”), a
Guaranty Agreement (the “Guaranty”) of even date herewith executed by City
Office REIT Operating Partnership, L.P., a Maryland limited partnership
(collectively, the “Guarantor”), and other documents and instruments executed by
Borrower and/or Guarantor evidencing and securing repayment of the Loan
(collectively, the “Loan Documents”). As used herein, the term “Obligations”
shall mean those obligations of Borrower as evidenced by this

 

4

Guaranty Bank/CIO Plaza 25

Promissory Note



--------------------------------------------------------------------------------

Note, the Loan Agreement, and the other Loan Documents. The Loan Agreement and
the Deed of Trust contain provisions for the acceleration of the maturity of
this Note. In the event of any conflict between any provision of the Loan
Agreement and any provisions of this Note, the provision of the Loan Agreement
shall control.

13.        Preferential Payment.   Borrower agrees that to the extent Borrower
or any Surety makes any payment to Bank in connection with the indebtedness
evidenced by this Note, and all or any part of such payment is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid by Bank or paid over to a trustee, receiver or any other entity,
whether under any bankruptcy act or otherwise (any such payment is hereinafter
referred to as a “Preferential Payment”), then the indebtedness of Borrower
under this Note shall continue or shall be reinstated, as the case may be, and,
to the extent of such payment or repayment by Bank, the indebtedness evidenced
by this Note or part thereof intended to be satisfied by such Preferential
Payment shall be revived and continued in full force and effect as if said
Preferential Payment had not been made.

14.        Governing Law; Jurisdiction.   This Note is to be governed according
to the laws of Colorado, without giving effect to principles of conflict.
Without limiting the right of Bank to bring any action or proceeding against
Borrower or against any property of Borrower (an “Action”) arising out of or
relating to this Note or any indebtedness evidenced hereby in the courts of
other jurisdictions, Borrower hereby irrevocably submits to the jurisdiction,
process and venue of any Colorado State or Federal court sitting in Denver,
Colorado, and hereby irrevocably agree that any Action may be heard and
determined in such Colorado State court or in such Federal court. Borrower
hereby irrevocably waives, to the fullest extent it may effectively do so, the
defenses of lack of jurisdiction over any person, inconvenient forum or improper
venue, to the maintenance of any Action in any jurisdiction.

15.        Binding Effect.   This Note shall be binding upon Borrower and its
successors and assigns and shall inure to the benefit of Bank, and any
subsequent holders of this Note, and their successors and assigns.

16.        Notice.   All notices, demands, and requests required or permitted in
connection with this Note shall be given at the place and in the manner provided
in the Loan Agreement for the giving of notices.

17.        Business Purpose; Time.   The undersigned hereby represents that the
proceeds of the Loan evidenced by this Note will be used for a commercial or
business purpose. Time is of the essence with regard to the performance of the
obligations of Borrower in this Note and each and every term, covenant and
condition herein by or applicable to Borrower.

18.        Attorneys’ Fees.   Borrower shall pay, upon demand, all reasonable
attorneys’ fees incurred by Bank in connection with any Default or Event of
Default and in any proceeding brought to enforce any of the provisions of this
Note.

19.        Interpretation and Incorporation.   As used in this Note, the term
“Bank,” shall include each subsequent transferee and/or owner of this Note,
whether taking by endorsement or

 

5

Guaranty Bank/CIO Plaza 25

Promissory Note



--------------------------------------------------------------------------------

otherwise. As used in this Note, the word “include(s)” means “include(s),
without limitation,” and the word “including” means “including, but not limited
to.”

20.        Severability.   If any provision of this Note is, for any reason and
to any extent, invalid or unenforceable, then neither the remainder of this
Note, or the application of the provision to other persons, entities or
circumstances, nor any other document referred to in this Note, shall be
affected by such invalidity or unenforceability, and there shall be deemed
substituted for the invalid or unenforceable provision the most similar
provision which would be valid and enforceable under applicable law.

21.        Joint and Several Obligations.   The obligations of Borrower
hereunder are independent of the obligations of Guarantor who has executed and
delivered the Guaranty. Bank may maintain successive actions for defaults.
Bank’s rights hereunder shall not be exhausted by its exercise of any of its
rights and remedies or by any such action or by any number of successive actions
until and unless the Obligations have been paid and fully performed.

22.        Limited Recourse.   Notwithstanding anything to the contrary herein
or in any of the other Loan Documents, the Loan Documents shall impose no
personal liability on, and the Bank shall neither seek nor take any deficiency
or monetary judgment against, any partners of Borrower (whether general or
limited) or against any property of the partners of Borrower, other than as
specifically set forth in the Guaranty Agreement or Environmental Indemnity
Agreement.

23.        WAIVER OF JURY TRIAL.     BORROWER, AND BY BANK’S ACCEPTANCE HEREOF,
BANK, HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS NOTE, THE LOAN AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED THEREBY, OR ANY COLLATERAL ARISING THEREFROM OR CONNECTED THERETO.
BORROWER AND BANK EACH REPRESENT TO THE OTHER THAT THIS WAIVER IS KNOWINGLY,
WILLINGLY AND VOLUNTARILY GIVEN.

[Remainder of this page intentionally left blank.]

 

6

Guaranty Bank/CIO Plaza 25

Promissory Note



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has duly executed this Note as of the day and year
first above written.

 

BORROWER:

 

CIO PLAZA 25, LIMITED PARTNERSHIP,

a Delaware limited partnership

 

By:    

CIO Plaza 25 GP, LLC,

a Delaware limited liability company,

its general partner

By: /s/ Anthony Maretic Name:

Anthony Maretic

Title:

TREASURER

Province OF British Columbia)

City OF Vancouver)

The foregoing instrument was acknowledged before me this 23rd day of June, 2015,
by Anthony Maretic, as Treasurer if CIO Plaza 25 GP, LLC, a Delaware limited
liability company, the general partner of CIO Plaza 25, Limited Partnership, a
Delaware limited partnership.

Witness my hand and official seal.

My Commission Expires:       ON DEATH                

 

 

[SEAL]

LOGO [g18818dsp046.jpg]

 

Signature Page

 

Guaranty Bank/CIO Plaza 25

Promissory Note